                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                               AT WINCHESTER

 AZZAM MEDICAL SERVICES, LLC, and     )
 DIVERSE MEDICAL MANAGEMENT, INC., )
                                      )
        Plaintiffs,                   )
                                      )      No. 4:19-cv-46
 v.                                   )
                                      )      Judge Collier
 PLATINUM GROUP USA, INC.,            )      Magistrate Judge Steger
 AMERICORE HEALTH, LLC, AMER          )
 RUSTOM, MICHAEL LEWITT, GRANT        )
 WHITE, and JAMES B. BIDEN,           )
                                      )
        Defendants.                   )
                                      )
 PLATINUM GROUP USA, INC.,            )
                                      )
        Counter-claimant/Third-party  )
        Plaintiff,                    )
                                      )
 v.                                   )
                                      )
 DIVERSE MEDICAL MANAGEMENT,          )
 INC., MICHAEL FREY, NATALIE FREY,    )
 and MOHANNAD AZZAM,                  )
                                      )
        Counter-Defendant/Third-party )
        Defendants.                   )
                                      )
 GRANT WHITE, and AMERICORE           )
 HEALTH, LLC,                         )
                                      )
        Counter-claimants/Third-party )
        Plaintiffs,                   )
                                      )
 v.                                   )
                                      )
 DIVERSE MEDICAL MANAGEMENT,          )
 INC., and MICHAEL FREY,              )
                                      )
        Counter-Defendant/Third-party )
        Defendant.                    )




Case 4:19-cv-00046-CLC-CHS Document 81 Filed 03/25/20 Page 1 of 3 PageID #: 873
                                             ORDER

        Before the Court is Plaintiffs’ motion to dismiss their claims against Defendant Grant

 White pursuant to Federal Rule of Civil Procedure 41(a)(2). (Doc. 80.)1 Plaintiffs explain that

 they have entered into a confidential Mutual Settlement Agreement and Release with Defendant

 Grant White, in which all parties shall pay their own attorneys’ fees, costs, and expenses. (Id.)

 None of the remaining Defendants have filed a response in opposition to Plaintiffs’ motion and

 the time to do so has expired. See E.D. Tenn. L.R. 7.1(a); see also E.D. Tenn. L.R. 7.2 (“Failure

 to respond to a motion may be deemed a waiver of any opposition to the relief sought”).

        Although Plaintiffs invoke Federal Rule of Civil Procedure Rule 41(a)(2), a motion to

 dismiss only one defendant is more properly brought under Federal Rule of Civil Procedure 21.

 See AmSouth Bank v. Dale, 386 F.3d 763, 778 (6th Cir. 2004) (explaining that the “dismissal of a

 party, rather than of an entire action, is more proper pursuant to Rule 21”). Accordingly, the Court

 will construe Plaintiffs’ motion as being brought under Rule 21.

        Pursuant to Rule 21 of the Federal Rules of Civil Procedure, a “court may at any time, on

 just terms, add or drop a party.” Because Defendants have not opposed the motion and based on

 the just terms set out in the motion, the Court GRANTS Plaintiffs’ motion (Doc. 80) and

 DISMISSES Plaintiffs’ claims against Defendant Grant Wright.

        SO ORDERED.

        ENTER:




        1
          Plaintiffs filed another motion to voluntarily dismiss Defendant Grant White (Doc. 75),
 but then filed the present motion as an “Amended Motion for Voluntary Dismissal” (Doc. 80).
 Accordingly, Plaintiffs’ first motion (Doc. 75) is DENIED AS MOOT.
                                                  2

Case 4:19-cv-00046-CLC-CHS Document 81 Filed 03/25/20 Page 2 of 3 PageID #: 874
                                           /s/____________________________
                                           CURTIS L. COLLIER
                                           UNITED STATES DISTRICT JUDGE




                                       3

Case 4:19-cv-00046-CLC-CHS Document 81 Filed 03/25/20 Page 3 of 3 PageID #: 875
